Case 2:20-mj-12328-JBC Document 64 Filed 07/27/21 Page 1 of 2 PagelD: 246

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Andre Espinosa
v. : Mag. No. 20-12328
ANTHONY D’ALESSANDRO : Consent Order

This matter having come before the Court on the application of defendant
Anthony D’Alessandro, through his attorney, Robert Gamburg, Esq,, for an
order setting conditions of pretrial release, and the United States Attorney’s
Office (Samantha C, Fasanello, Assistant United States Attorney, appearing)
having consented to this modification;

agit
It is on this 24 day of July, 2021:
ORDERED that the following conditions shall apply:
Pretrial Services recommends that the defendant be released on a $100,000
Unsecured Appearance Bond. The following conditions are also recommended:
1, Pretrial Services Supervision.
2. Home Incarceration, with electronic monitoring: 24-hour lock-down

except for medical necessities and court appearances, or other activities
specifically approved by the court.

3. For the purpose of Location Monitoring, the defendant shall install a land
line telephone in his/her residence within 10 days of release, unless
waived by Pretrial Services,

4, Maintain current residence or a residence approved by Pretrial Services,

5. Surrender all passports /travel documents. Do not apply for new travel
documents,
Case 2:20-mj-12328-JBC Document 64 Filed 07/27/21 Page 2 of 2 PagelD: 247

6. Travel restricted to New Jersey, unless otherwise approved by Pretrial
Services.

7. The Defendant shall have no contact with co-defendants, or with any
other members of the Pagan’s Motorcycle Chib;

8&8. No contact with victims or witnesses.

9. Surrender/do not possess any firearms. All firearms in any home in
which the defendant resides shall be removed, in compliance with New
Jersey state law, within 24 hours and verification provided to Pretrial
Services, The defendant shall also surrender all firearm purchaser's
identification cards and permits to Pretrial Services.

10, The defendant shall remain detained pending the installation of an
electronic monitoring device by Pretrial Services.

Due to the COVID-19 pandemic, the defendant has not yet been processed by
the United States Marshals Service (USMS) for the instant arrest. We
respectfully request Your Honor order the following:

11. The defendant shall report to the United States Marshal Services in
Newark, New Jersey for processing at a date to be determined.

W Aly, { oy

Honorable André’ Espiriosa

Ce Magistrate J udge

fA

lu (GM

AUSA Samantha C. Fasanello

Li

Pre-Trial Officer Brian Martins

 

 
